In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-15-00071-CV



       IN THE MATTER OF THE MARRIAGE OF
 ALEXANDRA ELIZABETH CAIN AND ELIZABETH CAIN
AND IN THE INTEREST OF G.K.C. AND C.A.C., CHILDREN



         On Appeal from the 102nd District Court
                  Bowie County, Texas
             Trial Court No. 15-D-0231-102




       Before Morriss, C.J., Moseley and Burgess, JJ.
         Memorandum Opinion by Justice Burgess
                               MEMORANDUM OPINION
       The appellant, Elizabeth Cain, has filed a motion with this Court seeking to dismiss her

appeal. Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the motion is

granted. See TEX. R. APP. P. 42.1(a)(1).

       Accordingly, we dismiss this appeal.




                                               Ralph K. Burgess
                                               Justice


Date Submitted:       October 7, 2015
Date Decided:         October 8, 2015




                                              2